                           UNITED STATES DISTRICT COURT                          filed
                           EASTERN DISTRICT OF VIRGINIA
                                   Norfolk Division                     I j I-FC I 7
TONY EPFS, et al.,                                                    /
                                                                      ^—        M)RFnii^'SI^O^FlT
               Plaintiffs,

   V.                                                   CIVIL ACTION NO. 2:17cv562


SCAFFOLDING SOLUTIONS, LLC,

               Defendant.


                                           ORDER


        This    matter    comes before the court on               the     parties'         Joint

Motion for Settlement Approval. ECF No. 117.

        On    November     22,    2019,   the    matter    was    referred       to    United

States       Magistrate     Judge    Lawrence      R.   Leonard       pursuant        to    the

provisions of 28 U.S.C. § 636(b)(1)(B) and Federal Rule of Civil

Procedure        72(b),     to     conduct       necessary       hearings,        including

evidentiary        hearings,       if     necessary,      and    to     submit        to    the

undersigned        district       judge     proposed       findings        of    fact,       if

applicable,       and      recommendations        for     the    disposition          of    the

parties'       Joint     Motion    for    Settlement      Approval.        ECF    No.      118.

Magistrate Judge Leonard conducted a hearing on the Joint Motion

for Settlement Approval on December 10, 2019. ECF No. 119.

        The    Magistrate    Judge's       Report and      Recommendation          (^^R&R"),

which        recommended    granting       the    Joint     Motion        for    Settlement

Approval,       was filed on        December 11, 2019. ECF No. 120. In the

R&R, the       parties     were    advised of their          right to file            written
objections    to   the    findings     and    recommendations           made     by    the

Magistrate Judge within fourteen (14) days from the date of the

mailing of the R&R to the objecting party.                     JA. at 12-13. Both

the Plaintiffs and Defendant filed a Notice of No Objection to

the R&R. EOF Nos. 121, 122.

     The   court    ADOPTS      AND   APPROVES    IN    FULL     the    findings       and

recommendations set forth in the Magistrate Judge's thorough and

well-reasoned      R&R,   EOF    No. 120,    filed      on    December        11,    2019.

Accordingly, the parties' Joint Motion for                    Settlement Approval

is GRANTED in accordance          with     the Order Granting            Joint Motion

for Settlement Approval, EOF No. 124, filed simultaneously with

this Order.


     The   Clerk    is    DIRECTED    to   send    a   copy     of     this    Order    to

counsel for all parties.

    IT IS SO ORDERED.
                                                         JsL
                                             Rebecca Beach Smith
                                             Senior United States District Judge —
                                                 REBECCA BEACH SMITH
                                      SENIOR UNITED STATES DISTRICT JUDGE




December   11 ,    2019
